Per Curiam.
The court has not perceived any thing in the instructions to the jury, taken in connexion with the evidence stated, that can authorize a reversal of the judgment.
There was no evidence from which it could be judicially or rationally inferred, that the deceased, in word or action, threatened, or even that he meditated violence to the person or dwelling of the prisoner. On the contrary, the evidence establishes a killing without provocation at the time, upon a formed design and ancient grudge, indicated by express threats, and three repeated attempts to shoot an unarmed and unresisting man. It is a cáse of express malice, proved by direct evidence.
The judgment must therefore be affirmed, and the usual certificate transmitted to the Superior Court, in order that the sentence of the law may be carried into execution.